Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 20, 2006, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant worked as a program director for a health care *1068agency for nearly three years. He resigned from his position because he felt that his supervisor was verbally and sexually harassing him, and was also discriminating against him in the assignment of work projects. Upon finding that claimant voluntarily left his employment without good cause, the Unemployment Insurance Appeal Board disqualified him from receiving unemployment insurance benefits, prompting this appeal.
We affirm. Conflicting testimony was presented by claimant and his supervisor regarding the alleged harassment and discrimination, which presented a credibility issue for the Board to resolve (see Matter of Adorisio [Commissioner of Labor], 18 AD3d 942, 942 [2005]; Matter of Diolosa [Sweeney], 224 AD2d 899 [1996]). Although claimant’s supervisor was critical of his work performance, this did not constitute good cause for claimant to leave his employment (see Matter of Lokensky [Commissioner of Labor], 19 AD3d 973, 974 [2005]). In any event, regardless of the merit of claimant’s concerns, claimant did not take reasonable steps to protect his employment by filing a complaint about his supervisor’s conduct and giving the employer an opportunity to address it prior to tendering his resignation (see Matter of Parker [Commissioner of Labor], 19 AD3d 903, 904 [2005]). Accordingly, substantial evidence supports the Board’s finding that claimant left his job for personal and noncompelling reasons.
Cardona, P.J., Mercure, Crew III, Peters and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.